Citation Nr: 1045752	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to waiver of recovery of overpayment in the amount of 
$65,411.00, for the period of October 1, 1993 through July 31, 
2007.


REPRESENTATION

Appellant represented by:	Anthony W. Skidmore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.




ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956; 
he died in August 1993.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2008 determination by the VA Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Milwaukee, 
Wisconsin, which denied waiver of recovery of the assessed 
overpayment.  The appellant timely filed a substantive appeal of 
this matter.

The appellant requested a Travel Board hearing, which was held in 
July 2010 where she and her daughter, S.M., presented as 
witnesses before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010), due to the appellant's 
advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. From October 1, 1993 through July 31, 2007, the appellant 
reported receiving, at most, $80.00 per month in Social Security 
Administration (SSA) benefits; she did not apprise VA of the 
significant changes in her monthly Social Security income over 
this period of time.

2. Social Security reports indicate that the appellant received 
in excess of $400.00 per month from 1993 through 2006, and the 
appellant verified in 2007 and 2008 that she received $673.00 
monthly in SSA benefits.

3. The indebtedness at issue resulted from willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact on the part of the appellant and not 
from mere inadvertence.


CONCLUSION OF LAW

A waiver of the collection of an overpayment in the amount of 
$65,411.00 for the period of October 1, 1993 through July 31, 
2007 is not warranted.  38 U.S.C.A. §
5302(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.962(b), 1.963, 
1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistant Act (VCAA) of 2000

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has determined that the notice and duty to assist duties do not 
apply to waiver claims.  See Reyes v. Nicholson, 21 Vet. App. 
370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435 (2004); 
see also Barger v. Principi, 16 Vet. App. 132 (2002).  Such 
duties would apply to the threshold issue of the validity of the 
debt created; however, in this case, the appellant has not 
challenged the amount of overpayment created.  See Hearing 
Transcript at 2 (documenting that the sole issue on appeal is 
"entitlement to waiver of an overpayment in the amount of 
$65,411"); see also November 2007 Notice of Disagreement 
(requesting only waiver of debt and asking that VA withhold 
future payments pending resolution of the appeal).  This decision 
is thus limited to the issue of entitlement to waiver of the 
assessed overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991).  Accordingly, no further discussion of the duties to 
notify or assist is required at this time.

II. Law & Analysis

As an initial matter, the Board determines that the appellant 
submitted a timely request for a waiver of recovery of the 
overpayment of benefits, pursuant to applicable statue and 
regulation.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  
She received written notice of the indebtedness by letter dated 
August 12, 2007, and she responded shortly thereafter with her 
request for a waiver in September 2007.

Turning to the merits of the appeal, it is well settled that 
where fraud, misrepresentation, or bad faith on the part of an 
appellant exists with respect to the creation of the overpayment, 
waiver of recovery of the assessed overpayment is precluded.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.965(b); Reyes, 21 Vet. App. at 
374; accord Farless v. Derwinski, 2 Vet. App. 555, 556 (1992).  
For misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material fact; 
that is, a misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  In cases 
where an appellant has completed income statements over a number 
of years that have not contained a full disclosure of material 
facts relating to income, the Board's denial of waiver of 
overpayment has been upheld.  Farless, 2 Vet. App. at 556 
(holding that "[u]pon review of the record, we cannot say that 
the Board's denial of waiver based on fraud was clearly 
erroneous, especially given that appellant completed and signed 
numerous income statements over five years to the effect his wife 
was not employed [when she in fact was employed]").  

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement to 
receive the rate of the benefit being paid, and such notice must 
be provided when the recipient acquires knowledge that his income 
or other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1).

In the instant case, regrettably, the Board determines that the 
appellant engaged in the willful failure to disclose a material 
fact or willful misrepresentation of material fact in conjunction 
with the creation of the overpayment over a sustained period of 
time.  In particular, as documented on Eligibility Verification 
Reports (EVRs), signed by the appellant and dated September 1994 
and January 2000, she reported receiving $72.00 and $80.00 per 
month respectively in gross income from the Social Security 
Administration (SSA).  An August 1994 SSA report, however, shows 
that the appellant received payments of $469.00 from August 1993 
and $482.00 from December 1993.  Another report from SSA 
similarly indicates that beginning in January 1994, the appellant 
received gross monthly payments of $482.00, and thereafter 
continued to receive gross monthly payments in the following 
amounts: $495.00 (from January 1995); $508.00 (from January 
1996); $522.80 (from January 1997); $533.80 (from January 1998); 
$553.50 (from January 2000); and $573.00 (from January 2001).  
These payments continued to grow incrementally, and effective 
December 2001, she received $588.00 gross monthly SSA payments, 
and $596.70 effective December 2002.  By December 2003, the 
appellant received gross monthly SSA payments of $609.60, and 
from December 2004 she was given $626.00 monthly in SSA benefits.  
Finally, from December 2005, she received gross monthly SSA 
payments of $652.00 and $673.00 from December 2006 to at least 
February 2008.  On its face, therefore, it is clear from the 
record that for approximately thirteen years, the appellant in 
fact received at least $400.00 more per month from SSA in income 
at any given time than she actually reported to VA.  

The Board notes that the record contains a May 1993 letter to the 
appellant from SSA indicating that she would receive $70.00 per 
month in benefits.  In fact, the appellant appears to have 
included a copy of that letter with her original claim for death 
pension benefits, which was received in October 1993.  On that 
original claim, she reported monthly SSA income of $70.00.  
However, as noted above, shortly thereafter the appellant began 
receiving hundreds of dollars in excess of that amount, and 
continued to receive increasing amounts of SSA payments over the 
next decade.  She had a duty to report these income changes at 
the time she became aware of them.  38 C.F.R. § 3.660(a)(1).  To 
this end, the Board notes that the appellant has not claimed that 
she did not know that she was in receipt of these extra funds 
from SSA, nor would such a claim be credible in the Board's view, 
given that the actual amounts paid were substantially greater 
than the amounts reported, and because of the years-long duration 
of these SSA payments.  Instead, the appellant asserts only that 
she did not mean to omit from her EVRs the information that would 
have provided a complete and full picture of her SSA payments, 
and that "I thought I was entitled to it, so that's why I got it 
. . . ."  Hearing Transcript at 19.  The Board finds this 
position unpersuasive given the fact that the appellant 
affirmatively represented on numerous occasions in writing that 
she received, at most, only $80.00 monthly from SSA, when she in 
fact received ever-increasing SSA payments spanning $482.00 to 
$673.00 gross per month over a period of thirteen years.  See 
Farless, 2 Vet. App. at 556.        

The Board's conclusion that the appellant willfully failed to 
disclose material facts to VA is further bolstered by the fact 
that multiple letters to the appellant from VA (dated October 
1993, January 1994, January 1997 and April 2000) make clear that 
VA counted income based on the information supplied by her on the 
EVRs.  Specifically, the October 1993 letter, sent shortly after 
her initial death pension claim was received, indicated that VA 
was looking closely at her entire income (SSA and wages) to 
determine eligibility for death pension benefits.  Additionally, 
the January 1994 letter indicates that VA counted a total of only 
$840.00 annual income from Social Security payments from August 
27, 1993.  Likewise, the January 1997 letter conveys that VA 
counted a total of only $900.00 yearly income from SSA based on 
her reporting from February 1, 1996, and counted only $924.00 
annual income from December 1, 1996.  In a similar vein, the 
April 2000 letter indicates that VA tallied only $924.00 annual 
income from SSA from February 1, 1999 and only $960.00 annual 
income from December 1, 1999.  All three letters expressly 
cautioned the appellant that VA "must adjust your payments 
whenever [your] income changes," and that "[y]ou must . . . 
report any changes in . . . income" to avoid the creation of an 
overpayment.  Given the unambiguous nature of these 
communications from VA, the Board does not find credible an 
assertion that the appellant did not know that she had to report 
her total SSA income.           

The appellant urges that "[a]t the time I applied for VA 
benefits [in 1993], I provided the VA Interviewer with a copy of 
all requested documents," which included "a copy of my Social 
Security award letter."  While the Board accepts that the 
appellant supplied the Social Security award letter at the time 
she applied for VA benefits in 1993, this in no way absolved her 
of the responsibility to provide updated and current information 
about the amount of money she actually received from SSA over the 
next thirteen years, as expressly requested by VA on repeated 
occasions in the January 1994, January 1997 and April 2000 
letters.  38 C.F.R. § 3.660(a)(1).       

The appellant also states that "I have a very limited formal 
education having completed the 6th grade in a public school 
system known for its failure to teach children at their assigned 
grade level," and that "[b]ecause of my limited reading skills, 
I could not read the Va documents, the VA Interviewer told me 
where to sign the document and I signed same."  See November 
2007 Notice of Disagreement.  At her Travel Board hearing, she 
similarly conveyed that she was not ever called upon to read 
documents in her line of work or daily activities.  Hearing 
Transcript at 6-7.  While the Board is empathetic to the 
appellant's limited educational background, she has not claimed 
that she is entirely illiterate, and even if she had challenges 
reading VA documents, both on her initial 1993 application for 
benefits and in subsequent correspondences reporting income, it 
is clear that she is still the party responsible for having 
completed and signed these documents, thereby attesting to the 
truth and veracity of the information contained therein.  See 
Farless, 2 Vet. App. at 556; see also Hearing Transcript at 8, 9 
(acknowledging that she signed relevant VA Forms).  Moreover, 
even assuming that the appellant had assistance in completing the 
requisite VA Forms and did not read the forms herself, she failed 
to make clear to any individual helping her fill out the 
paperwork that she was in receipt of well over $80.00 per month 
from SSA from 1993 to 2007.  See Hearing Transcript at 9, 10.  
Again, significantly, the appellant does not contend that she did 
not know about her receipt of the substantially greater SSA 
payments.  In the Board's view, knowledge of the true amounts of 
SSA payments, coupled with the repeated and affirmative 
representations that she received far less sums from SSA, 
constitutes a willful failure to disclose a material fact or 
willful misrepresentation of a material fact, and not an 
inadvertent omission of fact.  

Additionally, the Board finds it troubling that the appellant has 
represented that she completed only the sixth grade in numerous 
documents, such as a February 14, 2008 Statement in Support of 
Claim and May 22, 2008 Substantive Appeal, yet at her July 2010 
Travel Board hearing, she stated that she actually reached the 
eighth grade, but dropped out.  See Hearing Transcript at 5.  
This discrepancy, however slight, again leads the Board to 
conclude that the appellant appears to have difficulty with full 
and complete disclosure of the facts.  

Finally, the Board recognizes that the appellant's daughter, 
S.M., testified at the hearing that she did not believe that the 
appellant intentionally misrepresented her income to VA on the 
EVRs.  See Hearing Transcript at 17, 19.  Although the Board has 
considered this testimony, in light of all the other cumulative 
evidence outlined above, the Board determines that the 
unfavorable evidence, to include the prolonged and systemic 
inaccuracies in reporting of income, outweigh this favorable 
testimony.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For 
the reasons discussed above, the Board finds that a waiver of the 
recovery of the overpayment is not warranted, based on 
misrepresentation by the appellant over the years of her true 
income, and the request for waiver is denied.     


ORDER

A waiver of the collection of an overpayment in the amount of 
$65,411.00, for the period of October 1, 1993, through July 31, 
2007, is denied.





____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


